Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 30 May 2022 is acknowledged.  The traversal is on the grounds that there is no serious search burden. This is not found persuasive because the basis for the determination is not whether there is serious search burden but rather whether there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features, per PCT Rules 13.1 & 13.2. As noted in the requirement, Group I and Group II lack unity of invention because the groups do not share the same or corresponding special technical feature. The requirement is still deemed proper and is therefore made FINAL. Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Satoh et al. (US 5,221,130).
Regarding claim 1, Satoh teaches a brush device, comprising: 
a holder (end bell) 31 including a base, the base extending in a direction orthogonal to an axial direction of an armature (not shown; c.6:12; Fig.1); 
a brush 17 coupled to the holder 31 and configured to feed power to a commutator of the armature (not shown, c.6:13; Fig.2); 
a choke coil 11 including a core 12, which is arranged on the holder 31, and a winding (i.e., coil 11), which is wound around an outer circumference of the core and electrically connected to the brush (i.e., lead ends 14 connected to brush terminals 18; c.5:64-66), wherein the core 12 extends in the axial direction of the armature and includes a first end surface (not numbered, bottom end) in a longitudinal direction faced toward the base of the holder 31 and a second end surface (not numbered, top end) numbered) in the longitudinal direction located at a side opposite to the first end surface (c.5:14-47; Figs.1-2&4); and 
a terminal member 21 coupled to the holder 31 and connected to the winding 11, wherein the terminal member includes a contact portion (flat portion) 24/24’ that is in contact with the second end surface (top end) of the core (i.e., the flat portions 24 and 24' of the terminals 21 and 21' push the top ends of the choke coils 11 and 11'; c.5:58-60; Figs.1&3-4).

    PNG
    media_image1.png
    689
    370
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    683
    487
    media_image2.png
    Greyscale


Regarding method claim 11, Satoh teaches a method for manufacturing a brush device, wherein the brush device includes: a holder (end bell) 31 including a base, the base extending in a direction orthogonal to an axial direction of an armature (not shown; c.6:12; Fig.1); a brush 17 coupled to the holder and configured to feed power to a commutator of the armature (not shown, c.6:13; Fig.2); a choke coil 11 including a core 12, which is arranged on the holder, and a winding (i.e., coil 11), which is wound around an outer circumference of the core and electrically connected to the brush (i.e., lead ends 14 connected to brush terminals 18; c.5:64-66), wherein the core extends in the axial direction of the armature and includes a first end surface (not numbered, bottom end) in a longitudinal direction faced toward the base of the holder 31 and a second end surface (not numbered, top end) located at a side opposite to the first end surface c.5:14-47; Figs.1-2&4); and a terminal member 21 coupled to the holder 31 and connected to the winding 11, the method comprising: connecting the winding 11 of the choke coil to the terminal member 21; and subsequent to the connecting, coupling an assembly including the choke coil 11 and the terminal member 21 to the holder 31 from the first end surface of the core in its axial direction (arrows, Fig.1), wherein the coupling includes bringing the contact portion (flat portion) 24/24’ of the terminal member 21 in contact with the second end surface of the core (i.e., the flat portions 24 and 24' of the terminals 21 and 21' push the top ends of the choke coils 11 and 11'; c.5:37-c.6:2; Figs.1&3-4).

Claims 1-5 & 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kito (JP 2009-268207).
Regarding claim 1, Kito teaches a brush device, comprising: 
a holder (housing body) 11a including a base, the base extending in a direction orthogonal to an axial direction of an armature 6 (Fig.1); 
a brush 16 coupled to the holder and configured to feed power to a commutator 9 of the armature (Figs.1-2); 
a choke coil C including a core (ferrite portion), which is arranged on the holder, and a winding (i.e., choke coil C), which is wound around an outer circumference of the core and electrically connected to the brush (via brush connection part 13c), wherein the core extends in the axial direction of the armature and includes a first end surface (not numbered, at pigtail 17 end) in a longitudinal direction faced toward the base of the holder 11a and a second end surface (not numbered) in the longitudinal direction located at a side opposite to the first end surface (Figs.2-3); and 
a terminal member 13 coupled to the holder 11a and connected to the winding C, wherein the terminal member includes a contact portion (supporting portion) 137a that is in contact with the second end surface of the core (choke coil mounting portion 137 forms pedestal for supporting and fixing the ferrite portion C of choke coil; English machine translation p.11:1-2; Figs.3-4).

    PNG
    media_image3.png
    416
    251
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    373
    550
    media_image4.png
    Greyscale



Regarding claim 2, the terminal member 13 includes a first section 13e, which is located at a side opposite to the base with respect to the core in the axial direction, and a second section, which extends from the first section 13e toward the base in the axial direction and has the contact portion 137a (Figs.3-4).  
Regarding claim 3, the first section 13e includes an opposing portion that opposes the second end surface of the core C in the axial direction, and-2-New U.S. Patent Application the second section (with contact portion 137a) extends from the opposing portion (Figs.3-4)
Regarding claim 4, the second section (with contact portion 137a) includes a fastening portion (not numbered; adjacent 13f) that is fitted and fixed to the holder (Fig.4).  
Regarding claim 5, the motor comprises an armature 6; a field magnet 5 opposing the armature; and the brush device 16 (Figs.1-2).
Regarding method claim 11, Kito teaches a method for manufacturing a brush device, wherein the brush device includes: a holder (housing body) 11a including a base, the base extending in a direction orthogonal to an axial direction of an armature 6; a brush 16 coupled to the holder and configured to feed power to a commutator 9 of the armature; a choke coil C including a core (ferrite portion), which is arranged on the holder, and a winding (i.e., choke coil C), which is wound around an outer circumference of the core and electrically connected to the brush (via brush connection part 13c), wherein the core extends in the axial direction of the armature and includes a first end surface (not numbered, at pigtail 17 end) in a longitudinal direction faced toward the base of the holder 11a and a second end surface (not numbered) located at a side opposite to the first end surface (Figs.1-4); and a terminal member 13 coupled to the holder 11a and connected to the winding, the method comprising: connecting the winding of the choke coil to the terminal member 13; and subsequent to the connecting, coupling an assembly including the choke coil and the terminal member to the holder from the first end surface of the core in its axial direction (Fig.7), wherein the coupling includes bringing the contact portion (supporting portion) 137a of the terminal member 13 in contact with the second end surface of the core (Figs.3&7).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Umemura et al. (US 4,844,621).
Satoh teaches the invention including a motor for an automotive fuel pump (c.1:5-11) with a stator (c.5:25), a rotor/armature (c.5:25; c.6:12) and brush 17, but does not further teach a field magnet opposing the armature. 
But, Umemura teaches a fuel pump motor in the same field of endeavor comprising an armature 47, a field magnet 45 opposing the armature, and a commutator 49 and brush 50 (c.5:3-28; Fig.1). Umemura’s field magnet provides the field for the electric motor to operate as a DC magnet motor (c.5:3-6).

    PNG
    media_image5.png
    435
    226
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date to provide Satoh with a field magnet opposing the armature since Umemura teaches this would have enabled the electric motor to operate as a DC magnet motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BURTON S MULLINS/Primary Examiner, Art Unit 2832